Title: To George Washington from William Livingston, 8 October 1779
From: Livingston, William
To: Washington, George


        
          Dear Sir
          8 October 1779
        
        I am happy to find that your Excellency’s Letter has detained the Assembly this day, as I verily believe electioneering, (for which some men would risque the salvation of their Country) having got into their, Heads, that nothing in the World besides would have been able to check their Impulse for decamping. But what kind of amphibious Production they will make of the Bill (by some Intelligence I have this morning) I am at a loss to guess. A most mortifying Consideration is our declension of public spirit; and as the Depreciation of Patriotism has kept full pace with the depreciation of the Currency, I really dread the Continuance of the war as a Member of the Confederacy at large & the total loss of all the honour acquired by this State, as connected with it in particular unless the next Election produces Men of a very different Temper. But as Providence hath hitherto deduced real Good out of the greatest of our apparent Evils, I doubt not it will overrule to the general Interest even that infernal Lust for accumulating Money, which presents us with so melancholy a Prospect.
        I still continue under the greatest Anxiety respecting the Supplies of Flour, for which I fear that no Exertions will be made by this State adequate to our ability or the Necessity of the Troops—With the highest Esteem & Affection I have the honour to be Dr Sir your Excellencys most humble Servt
        
          Wil: Livingston
        
      